Citation Nr: 9905000	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of an injury 
to the lower back.

Entitlement to service connection for residuals of injuries 
to both feet.

Entitlement to service connection for residuals of injuries 
to both knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1986 to April 1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in August 1996 that denied the claimed 
benefits. 

The issues concerning service connection for lower back and 
foot disabilities will be addressed in the Remand that 
follows this decision.


FINDINGS OF FACT

1. The claim for service connection for residuals of injuries 
to both knees is not accompanied by any medical evidence 
to support the claim.

2. The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of injuries to 
both knees is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the veteran's 
lower extremities, including the knees, were found to be 
normal during his enlistment examination in October 1985 and 
on his discharge examination in April 1989.  The veteran's 
service medical records contain a July 1987 notation that he 
had fallen many times in his job as a wireman.  No reference 
was made to any treatment or complaints concerning his knees.

Private medical records dated January to July 1996 reflect 
treatment for other conditions and do not note any complaints 
or abnormal clinical findings regarding either knee.

A VA physical examination of the veteran took place in 
October 1996.  The report stated that the veteran gave 
complaints of pain in the right and left knee that he 
described as slight.  He was walking 2 miles per day.  The 
examiner reported that there was no swelling, deformity, 
lateral instability, or other impairment of either knee.  The 
examiner noted the veteran's report of falling 36 feet from a 
telephone pole while in service, at which time he injured his 
back, foot and ankle on the right side and his knee joint.  
The diagnoses included "arthralgia of the left knee joint.  
The veteran said that he is not worried about his right knee 
joint which is not bothering him at the present time."  
Tests recommended during the October 1996 VA examination 
included x-rays of the right knee joint.  Reportedly, the 
veteran declined to have any x-rays done.  

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §  1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Veterans Appeals (Court) has held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a claim 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through statutory presumptions 
that certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no medical evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence of a diagnosis of 
arthralgia in the left knee joint.  The diagnosis given with 
the October 1996 VA examination included "arthralgia of the 
left knee joint."  No diagnosis was given for the right knee 
joint since the VA examiner stated that "the veteran said 
that he is not worried about his right knee joint which is 
not bothering him at the present time."  No abnormal 
clinical findings or pathology of either knee has been 
reported.

The veteran states that he incurred his knee condition after 
a fall while on active duty in 1986.  However, the veteran's 
service medical records do not contain any references of 
treatment for a knee condition.  The veteran's knees were 
examined during his discharge examination in April 1989, and 
no abnormalities were noted.  The veteran has not submitted 
any evidence, other than his assertion of a knee condition 
after a fall, that indicates that he incurred a knee 
condition while he was in service.   

Most importantly, the veteran has not submitted any evidence 
of a current right knee disorder, or any evidence to connect 
any current knee disorder with an injury or disease that 
occurred during his military service.  Although the veteran's 
statements and testimony must be accepted as true for 
determining whether his claim is well grounded, his opinion 
that an alleged knee condition from his time in service is 
the cause of current problems with his knees is entitled to 
no probative weight because, as a layperson, he is not 
competent to offer such an opinion.  Espiritu.  Medical 
evidence regarding medical diagnosis and etiology is 
required.  In this case, there is no medical evidence showing 
a current right knee disorder or an etiological relationship 
between any current problems with either of his knees and an 
injury or disease incurred while he was in service.

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met, since the veteran 
has not provided any medical evidence of a current right knee 
disability or evidence showing a nexus between any knee 
disability and an in-service injury or disease.  Lacking such 
evidence, the veteran's claim is not plausible and so must be 
denied as not well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for residuals of injuries to both knees is denied.


REMAND

The veteran's service medical records reflect several 
complaints of lower back pain and foot pain.  The veteran 
continued to seek treatment for his lower back pain from 
private physicians after his separation from the military.  
In addition, the VA examination of October 1996 includes 
diagnoses of "chronic low back pain of unclear etiology 
although [the veteran] has history of injury - fell 36 feet 
from a telephone pool [sic] - in the Marine Corp amd [sic] 
injured his back;" and "chronic foot pain after he fell 36 
feet from the telephone pole."  Additional medical 
information is needed to determine the etiology of the 
veteran's current lower back and foot complaints, and what 
nexus they may have to lower back and foot complaints during 
service.

Accordingly, this case is REMANDED to the RO for the 
following additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or private, the veteran 
has received for lower back pain or foot 
pain.  All records so received should be 
associated with the claims file.

2.  The RO should then schedule the 
veteran for an orthopedic examination.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
special tests, including x-rays, deemed 
necessary by the examiner should be 
completed.  The examiner's report should 
describe in detail all current symptoms, 
pertinent clinical findings, and 
diagnoses concerning any lower back or 
foot disorder present.  The orthopedic 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current lower 
back or foot disorder is connected to 
lower back or foot problems noted during 
the veteran's service. 

3.  The RO should then review all the 
evidence of record, and again consider 
the veteran's claims for service 
connection for lower back and foot 
disability.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all evidence added 
to the file since the last statement of 
the case, and they should be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.
 
By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals





 Department of Veterans Affairs

